DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant’s Supplemental Response or Supplemental Amendment filed on 05/16/2021 in supplemental to the Response to the Election/Restriction requirement filed on 03/08/2021.
Claims 21-34 were pending prior to the Requirement for Restriction/Election, Group I (claims 21-27) and Group II (claims 28-34). Applicant elects group I (claims 21-27), cancelled claims 25 and 27, amended claim 21. Claims 21-24 and 26 were pending. Applicant further amended claim 21 with supplemental amendment. Claims 21-24 and 26 remains pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20130182769 A1) hereinafter referred to as “Yu” in view of Zhang et al. (US 20190313108 A1) hereinafter referred to as “Zhang”.

Regarding claim 21 (Currently Amended), Yu disclosed a method decoding a video with a decoder that includes a processor (0009 and 0038; Figure 1; “[0038] FIG. 1 is a diagram depicting an exemplary embodiment of a video coding-decoding (codec) system 100 that can be used for transmission … of audio and/or video information. … and a decoding system 112, which processes the encoded AV information 106 to produce recovered AV information 114. …”) comprising:
receiving a collocated coding unit (0109, 0114, 0134 and 0139; figures 13, 15 and 17A; “[0109] FIG. 13 illustrates an example of the use of the reference picture lists. … A slice that the motion compensated prediction is restricted to the list 0 prediction is called a P-slice. Collocated pictures are indicated by using the collocated_ref_idx index in the HEVC. For a B-slice, the motion compensated prediction also includes the list 1 prediction in addition to the list 0 prediction.”; and ‘1704’ motion information of the second picture); 
receiving motion information associated with said collocated coding unit (0109, 0114, 0134 and 0139; figures 13, 15 and 17A; “[0109] FIG. 13 illustrates an example of the use of the reference picture lists. … A slice that the motion compensated prediction is restricted to the list 0 prediction is called a P-slice. Collocated pictures are indicated by using the collocated_ref_idx index in the HEVC. For a B-slice, the motion compensated prediction also includes the list 1 prediction in addition to the list 0 prediction.”; and ‘1704’ motion information of the second picture); 
receiving a current coding unit (0090, 0107, 0133 and 0139; figures 12 and 17; “[0090] Referring again to FIG. 3, a difference between the pixel values between of the reference area 1102 and the current PU 702 may be computed by element 305 as selected by switch 306. This difference is referred to as the residual of the inter-predicted PU 1106. At the end of the temporal or inter-frame prediction process, the current PU 1006 is composed of one motion vector MV 1104 and a residual 1106.”, and 1702 motion information of the second picture); 
receiving motion information associated with said current coding unit (0133 and 0139; figure 17A; 1702 motion information of the second picture); 
0103, 0118 and 0148; Figures 4A-4B and 9; “[0107] … Video encoder 200 may encode, and video decoder 300 may decode, video data, such as prediction and transform data, for CUs represented by terminal leaf nodes of QTBT structure 130.”, “[0162] … The video encoder 200 and video decoder 300 may support CU sizes of 2N×2N, 2N×N, or N×2N.”);
receiving an indicator identifying whether said motion information associated with said collocated coding unit is to be modified by said motion information associated with said current coding unit, where said indicator is included in a NAL unit header associated with a NAL unit of said current coding unit (0077, 0080, 0119, 0135 and 0136; Figures 17 and 20; 1708 “first motion signaling information having a first value”, paragraph [0077] of Yu discloses NAL units (having headers) for signaling coding parameters. Moreover, in paragraph [0135] discloses, “… the first motion signaling information is the update_collocated_picture_idx”, whereby paragraph [0119] indicates that this syntax element may be included in a header).
Yu failed to disclose receiving a bitstream indicating how a coding tree unit was partitioned into coding units that includes a partitioning structure that indicates a first node that is partitioned with a first binary partitioning defining a pair of first child nodes one of which is partitioned with a second binary partitioning, and that includes said partitioning structure that indicates a second node that is partitioned with a first ternary partitioning defining a triplet of second child nodes one of which is partitioned with a second ternary partitioning.
Zhang, however, in the same field of endeavors, shows a method decoding a video with a decoder that includes a processor (0179-0183; Figure 9; “[0180] In the example of FIG. 9, video decoder 300 includes coded picture buffer (CPB) memory 320, entropy decoding unit 302, prediction processing unit 304, inverse quantization unit 306, inverse transform processing unit 308, reconstruction unit 310, filter unit 312, and decoded picture buffer (DPB) 314. ...”) comprising:
receiving a bitstream indicating how a coding tree unit was partitioned into coding units that includes a partitioning structure that indicates a first node that is partitioned with a first binary partitioning defining a pair of first child nodes one of which is partitioned with a second binary partitioning, and that includes said partitioning structure that indicates a second node that is partitioned with a first ternary partitioning defining a triplet of second child nodes one of which is partitioned with a second ternary partitioning (0050, 0110-0111; “[0050] In an MTT partitioning structure, blocks may be partitioned using a quadtree (QT) partition, a binary tree (BT) partition, and one or more types of triple tree (TT) partitions. A triple tree partition is a partition where a block is split into three sub-blocks. In some examples, a triple tree partition divides a block into three sub-blocks without dividing the original block through the center. The partitioning types in MTT (e.g., QT, BT, and TT), may be symmetrical or asymmetrical.”); and
decoding said current coding unit (0107, 0162 and 0179-0180; Figures 4A-4B and 9; “[0107] … Video encoder 200 may encode, and video decoder 300 may decode, video data, such as prediction and transform data, for CUs represented by terminal leaf nodes of QTBT structure 130.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filling date of the invention to combine the ternary portioning (partitioning) of a coding unit as discussed by Zhang in to the High Efficiency Video Coding (HEVC) of Yu in order to improve the compression rate and offers great bandwidth reduction with better quality. 


Regarding claim 22 (Previously Presented), Yu further shows the method of claim 21 wherein said indicator indicates that said motion information associated with said collocated coding unit is not to be modified by said motion information associated with said current coding unit (0113 and 0148; Figure 14; ‘1402 arrow to exit’, “[0113] … Block 1402 determines whether the current picture is a reference picture for another picture. …”, “[0148] Referring back to the example of FIG. 16 consider the decoding of picture 2. Block 2002 decodes picture 2 using second motion information stored in the motion vector buffer 329 (MV4), and after the decoding picture is complete, examines the update_collocated_picture_idx flag. Consistent with decision block 2004 and block 2010 and 2012, since the update_collocated_picture_idx flag associated with picture 2 has a 0 value, the decoder 220 does not replace the current value of the motion vector buffer 329 with the …”).
Regarding claim 23 (Previously Presented), Yu further shows the method of claim 21 wherein said indicator indicates whether said motion information associated with said collocated coding unit is not to be used for a future coding unit  (0113-0114; Figures 14-14; ‘1406’, “[0113] …  If the "another picture" is a B-type picture, block 1406 nonetheless directs processing to blocks 1408 and 1410 if the desired reference picture is to be stored in list 0, and to blocks 1412 and 1414 if the desired reference picture and motion vector is to be stored in list 1. …”, “[0114] FIG. 15 depicts the use of a the collocated_from_10_flag by the decoder 220 in decoding a according to the emerging HEVC standard. Referring to FIG. 15, block 1502 determines if the current slice type being computed is an intra or I-type. Such slices do not use temporally nearby slices in the encoding/decoding process, and hence there is no need to find a temporally nearby reference picture. …”).


Regarding claim 24 (Previously Presented), Yu further shows the method of claim 21 where said indicator is a single bit (0108-0110 and 0113-0114 ; Figures 13; “[0109] FIG. 13 illustrates an example of the use of the reference picture lists. Consider pictures 0, 2, 4, 5, 6, 8 and 10 shown in FIG. 13, wherein the numbers of each picture denote display order and the current picture is picture 5. In this case, the list 0 reference pictures with ascending reference picture indices and starting with index equal to zero are 4, 2, 0, 6, 8 and 10, and the list 1 reference pictures with ascending reference picture indices and starting with index equal to zero are 6, 8, 10, 4, 2, and 0. A slice that the motion compensated prediction is restricted to the list 0 prediction is called a P-slice. Collocated pictures are indicated by using the collocated_ref_idx index in the HEVC. For a B-slice, the motion compensated prediction also includes the list 1 prediction in addition to the list 0 prediction” wherein the list 0 or list 1 is indicator with a single bit).
0105 and 0107; Figures 4A and 4B; “[0107] In FIGS. 4A and 4B, the solid lines represent quadtree splitting, and dotted lines indicate binary tree splitting. In each split (i.e., non-leaf) node of the binary tree, one flag is signaled to indicate which splitting type (i.e., horizontal or vertical) is used, where 0 indicates horizontal splitting and 1 indicates vertical splitting in this example. For the quadtree splitting, there is no need to indicate the splitting type, since quadtree nodes split a block horizontally and vertically into 4 sub-blocks with equal size. Accordingly, video encoder 200 may encode, and video decoder 300 may decode, syntax elements (such as splitting information) for a region tree level of QTBT structure 130 (i.e., the solid lines) and syntax elements (such as splitting information) for a prediction tree level of QTBT structure 130 (i.e., the dashed lines)...”).


Regarding claim 26 (Previously Presented), Zhang further shows the method of claim 21 where said current coding unit is encoded according to VVC (0025, 0045, 0056 and 0072; “[0045] Video encoder 200 and video decoder 300 may operate according to a video coding standard, such as ITU-T H.265, also referred to as High Efficiency Video Coding (HEVC) or extensions thereto, such as the multi-view and/or scalable video coding extensions. Alternatively, video encoder 200 and video decoder 300 may operate according to other proprietary or industry standards, such as the Joint Exploration Test Model (JEM) or ITU-T H.266, also referred to as Versatile Video Coding (VVC). A recent draft of the VVC standard is described in Bross, et al. “Versatile Video Coding (Draft 4),” Joint Video Experts Team (WET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 13.sup.th Meeting: Marrakech, Mass., 9-18 Jan. 2019, JVET-M1001-v5 (hereinafter “VVC Draft 4”) ...”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482